Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021, has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-15 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on February 3, 2021, in response to the office action mailed on December 17, 2020, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a control circuit applied to a universal serial bus (USB) which comprises a first channel configuration pin and a second channel configuration pin, with the circuit arrangement of: a first transistor having a first control terminal, a first resistor group coupled to the first channel [FIG. 1]); as well as a circuit arrangement with a third transistor having a first end being coupled to the first control terminal and a second end, a fourth transistor having a third end being coupled to the second control terminal and a fourth end being coupled to the second end of the third transistor, and a bias circuit (which is configured to provide a bias voltage to the second end of the third transistor and the fourth end of the fourth transistor according to a voltage on the first channel configuration pin and/or the second channel configuration pin, wherein the bias voltage is not ground) which is coupled to the first channel configuration pin, the second channel configuration pin, the second end of the third transistor and the fourth end of the fourth transistor (see [FIG. 2]).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated February 3, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach circuit arrangements comprising Schottky diodes and transistors:
U.S. PATENT NUMBERS:
2005/0001594 A1 – [FIG. 7]
2007/0204178 A1
2014/0117784 A1 – [FIG. 7]
2017/0085102 A1 – [FIG. 2]

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        March 25, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181